       Case 5:17-cv-07082-BLF Document 308 Filed 03/23/21 Page 1 of 3



 1   RANDOLPH GAW (S.B. #223718)
     rgaw@gawpoe.com
 2   MARK POE (S.B. #223714)
     mpoe@gawpoe.com
 3   SAMUEL SONG (S.B. #245007)
     ssong@gawpoe.com
 4   VICTOR MENG (S.B. #254102)
     vmeng@gawpoe.com
 5   FLORA VIGO
     fvigo@gawpoe.com
 6   GAW | POE LLP
     4 Embarcadero, Suite 1400
 7   San Francisco, CA 94111
     Telephone: (415) 766-7451
 8   Facsimile: (415) 737-0642

 9   Attorneys for Plaintiffs AdTrader, Inc., Classic and
     Food EOOD, LML CONSULT Ltd., Ad Crunch
10   Ltd., Fresh Break Ltd., and Specialized Collections
     Bureau, Inc.
11
12
                                UNITED STATES DISTRICT COURT
13
                             NORTHERN DISTRICT OF CALIFORNIA
14
                                         SAN JOSE DIVISION
15
16    ADTRADER, INC.,                                  Case No. 5:17-CV-07082-BLF

17                          Plaintiff,                 [PROPOSED] ORDER GRANTING
                                                       PLAINTIFF SPECIALIZED
18           v.                                        COLLECTIONS BUREAU’S UNOPPOSED
                                                       MOTION FOR APPROVAL OF CLASS
19    GOOGLE LLC.                                      NOTICE PLAN FOR RULE 23(b)(3)
                                                       ADWORDS ADVERTISER CLASS
20                          Defendant.
                                                       Judge:       Hon. Beth L. Freeman
21                                                     Courtroom:   3

22
23
24
25
26
27
28
                                                                                 [PROPOSED] ORDER
                                                                           CASE NO. 5:17-CV-07082-BLF
         Case 5:17-cv-07082-BLF Document 308 Filed 03/23/21 Page 2 of 3



 1                                         [PROPOSED] ORDER
 2          Having considered Plaintiff Specialized Collections Bureau, Inc.’s (“SCB”) Unopposed
 3   Motion for Approval of Class Notice Plan for Rule 23(b)(3) Adwords Advertiser Class, the
 4   supporting Declaration of Steven Weisbrot, and the proposed forms of class notice attached as
 5   Exhibits B-D thereto, the Court hereby directs class counsel and Google to proceed with the plan
 6   outlined therein.
 7          Federal Rule of Civil Procedure 23(c)(2)(B) provides that “[f]or any class certified under
 8   Rule 23(b)(3) . . . the court must direct to class members the best notice that is practicable under
 9   the circumstances, including individual notice to all members who can be identified through
10   reasonable effort.” Id.; see also Phillips Petroleum Co. v. Shutts, 472 U.S. 797, 812 (1985).
11   Rule 23 further requires that members of certified classes be given the opportunity to “request
12   exclusion” from having their claims tried as part of the class proceeding, otherwise known as the
13   right to “opt out” of the case. Fed. R. Civ. Proc. 23(c)(2)(B)(v).
14          Notice of the pendency of a Rule 23(b)(3) class action is to be made by “United States
15   mail, electronic means, or other appropriate means.” Fed. R. Civ. Proc. 23(c)(2)(B). The Federal
16   Judicial Center has concluded that a notice plan that reaches at least 70% of the class is
17   reasonable. Federal Judicial Center, Judges’ Class Action Notice and Claims Process Checklist
18   and Plain Language Guide at 3 (2010). The class must be notified in a manner that “does not
19   systematically leave any group without notice.” Officers for Justice v. Civil Serv. Comm’n, 688
20   F.2d 615, 624 (9th Cir. 1982).
21          The Court finds that the proposed notice plan set forth in SCB’s unopposed motion and as
22   further described in the declaration of Steven Weisbrot, the President and Chief Innovation
23   Officer of the proposed class notice administrator Angeion Group, satisfies the foregoing
24   requirements and will provide reasonable notice and an opportunity for members of the AdWords
25   Advertiser Class1 to exclude themselves from these class proceedings.
26          Specifically, the Court orders as follows:
27
     1
      The AdWords Advertiser Class is defined in the Court’s March 13, 2020 Order Granting in Part
28   and Denying in Part Plaintiffs’ Motion for Class Certification. ECF No. 278.
                                                                                      [PROPOSED] ORDER
                                                      -1-                       CASE NO. 5:17-CV-07082-BLF
         Case 5:17-cv-07082-BLF Document 308 Filed 03/23/21 Page 3 of 3



 1          •   The Court approves the form of the Email, Postcard, and Long-Form notices as
 2              attached as Exhibits B-D of the Weisbrot Declaration;
 3          •   The Court approves Angeion Group as the Administrator for purposes of sending the
 4              Notices, collecting opt outs, administering the case website, and tabulating the
 5              associated information for reporting to the Court through Class Counsel;
 6          •   Within 30 days of entry of this order, the Administrator shall send the Email Notice to
 7              the potential members of the class;2
 8          •   Any requests by potential members of the class to opt out of this adjudication must be
 9              postmarked by no later than 60 days after the date that the Administrator has send the
10              Email Notice; and
11          •   Within 10 days of the date by when any opt-out requests must be post-marked, Class
12              Counsel shall submit to the Court the Administrator’s report of its execution of the
13              notice plan and tabulation of opt outs.
14
15          IT IS SO ORDERED.
16
17           March 23
     Dated: ____________________, 2021
18                                                                HON. BETH LABSON FREEMAN
                                                                    United States District Judge
19
20
21
22
23
24
25
26
27   2
       The Court recognizes that Google is currently in the process of compiling contact information
     for potential members of the class. Mot. at 3 n.1. Should the dates set forth in this order present
28   any timeliness conflict with respect to that effort, the parties shall meet and confer to resolve it.
                                                                                       [PROPOSED] ORDER
                                                       -2-                       CASE NO. 5:17-CV-07082-BLF
